— Appeal from a judgment of the County Court of St. Lawrence County (Richards, J.), rendered September 21, 2009, convicting defendant upon his plea of guilty of the crime of course of sexual conduct against a child in the second degree.
Defendant pleaded guilty to one count of course of sexual conduct against a child in the second degree and waived his right to appeal. He was sentenced, as agreed, to a prison term of 4x/2 years to be followed by three years of postrelease supervision. Defendant now appeals.
Defense counsel seeks to be relieved of his assignment, asserting that there are no nonfrivolous issues to be raised on appeal. After reviewing the record, counsel’s brief, and the submissions by defendant and the People, we agree. The judgment is accordingly affirmed, and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Peters, Lahtinen, McCarthy and Garry, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.